Citation Nr: 0510771	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  02-21 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran's case was remanded for 
additional development in December 2003.  The case is again 
before the Board for appellate review.

(The issue of entitlement to service connection for PTSD will 
be addressed in the REMAND portion of this decision.)


FINDING OF FACT

The veteran does not have current residuals of a head injury 
that was made worse or occurred during active military 
service.


CONCLUSION OF LAW

The veteran does not have residuals of a head injury that was 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from July 1966 to April 
1970.  It appears that the veteran's service medical records 
are unavailable.  The Board notes that the RO has requested 
on numerous occasions that the National Personnel Records 
Center (NPRC) furnish the appellant's service medical 
records.  However, it appears that the only service medical 
record available is the veteran's entry examination, dated in 
July 1966.  In December 2000, the NPRC informed the RO that 
they had "mailed all available in file."  In addition, in a 
September 2001 letter from the Naval Reserve Personnel Center 
to the RO, it was noted that the requested medical/dental 
records were not on file at that command.  Thus, the Board 
recognizes that the appellant's service medical records are 
unavailable.  (Service personnel records have been associated 
with the claims file.)

Associated with the claims file are VA outpatient treatment 
reports dated from September 1999 to August 2001.  In an 
entry dated in May 2000, a VA examiner noted that the veteran 
had recently been hit on the head with a pipe.  He underwent 
a Computed Axial Tomography (CT) scan.  His CT scan was noted 
to be negative.  

In an entry dated in August 2000, it was noted that the 
veteran was seen for sudden onset of left-sided facial 
weakness.  He did not have any weakness, speech problems, or 
confusion.  He complained of numbness over the left side of 
his face and weakness with eye closure on the left side.  
Loss of left nasolabial fold was noted.  The veteran was 
unable to move the left side of his mouth.  No motor or 
sensory deficit was noted over all four limbs.  Cerebellar 
function was intact.  The CT scan was normal and the 
examiner's impression was Bell's palsy.  

In an entry dated in February 2001, it was noted that the 
veteran was treated for acute onset of left-sided weakness.  
The VA examiner noted that a CT scan of the skull base to the 
vertex was obtained without intravenous contrast enhancement.  
The CT scan was compared to a study dated in August 2000.  
There was a focus of encephalomalacia involving the deep left 
frontal lobe, including a portion of the subcortical white 
matter of the frontal horn of the lateral ventricle, which 
was present on the prior study and most likely represented 
residuals of an old ischemic infarction.  The midline 
structures were midline and the basal cisterns and 
cerebrocortical sulci were normal.  There was no evidence of 
unusual extra-axial fluid collections.  There were no large 
masses and no evidence of acute intracranial hemorrhage.  
There was a focus of low density in the anterior aspect of 
the right temporal lobe, which most likely represented an 
acute versus subacute ischemic infarction that was not 
present on the prior study.  The basal ganglia, thalami, 
brainstem and cerebellum were negative.  The examiner's 
impression was a focus of encephalomalacia involving the deep 
left frontal lobe, unchanged from the study dated in August 
2000 and most likely representing an old ischemic infarction 
and a low density lesion involving the anterior aspect of the 
right temporal lobe.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service." 38 C.F.R. § 3.303(d).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In the instant case, the appellant contends that he currently 
suffers from residuals of a head injury that are related to 
his period of active military service.  In this regard, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involve a question of medical diagnosis 
or causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  Therefore, his opinion that 
he currently suffers from residuals of a head injury, and 
that those disabilities are related to in-service injury, is 
not competent evidence.

In this case, the veteran claims that he sustained a head 
injury in service and that he now experiences residuals of 
the in-service head injury.  However, the only evidence of a 
head injury beyond the veteran's assertions was in May 2000, 
when he was hit in the head with a pipe.  The veteran was 
treated in August 2000 and February 2001 when he presented to 
a VA medical center with left-sided weakness.  The veteran 
was diagnosed with Bell's palsy in August 2000.  

In February 2001, the veteran's CT scan showed a focus of 
encephalomalacia involving the deep left frontal lobe, 
unchanged from a study dated in August 2000, which most 
likely represented an old ischemic infarction and a low 
density lesion involving the anterior aspect of the right 
temporal lobe.  

The veteran has not claimed that he was seen for residuals of 
a head injury prior to August 2000, indicating that he did 
not seek treatment for residuals of a head injury until more 
than thirty years after separating from service.  The veteran 
did not indicate to any of the VA examiner's that he 
sustained a head injury in service.  His diagnosed Bell's 
palsy was not related to his military service by any 
examiner, nor was his ischemic infarction or the low density 
lesion.  In short, there is no objective evidence of record 
that relates any current disability with any head injury the 
veteran sustained during his military service.  The absence 
of such evidence leads the Board to conclude that the 
preponderance of the evidence is against the claim.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for residuals of a head injury.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The veteran submitted his claim for service connection for 
residuals of a head injury in August 2000.  The RO requested 
the veteran's service medical records from the NPRC and the 
service department.  The requested records were not 
available, but service personnel records and the veteran's 
entrance physical examination were associated with the claims 
file.  The veteran's case was remanded in December 2003.  The 
Appeals Management Center wrote to the veteran in February 
2004 and informed him of the evidence/information required to 
substantiate his claim.  He was informed of the elements to 
satisfy in order to establish service connection.  He was 
advised to submit any evidence he had to show that he had a 
current disorder and to identify current sources of 
evidence/information that he wanted the RO to obtain.  He was 
told what VA had done to obtain evidence.  He was told to 
submit all pertinent evidence in his possession.  These 
instructions complied with the VCAA duty to notify.  
(Although the notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained by VA.  

The Board has considered whether a VA examination was 
required in this case under the duty to assist provisions of 
the VCAA codified at 38 U.S.C.A. § 5103A(d) and by regulation 
found at 38 C.F.R. § 3.159(c)(4).  See Charles v. Principi 16 
Vet. App. 370, 375 (2002).  The evidence of record is such 
that the duty to obtain a medical examination is not 
triggered in this case.  The veteran alleges that he has 
residuals of a head injury related to his active duty.  The 
first evidence of a head injury was dated in May 2000, and 
that was related to head trauma sustained well after the 
veteran separated from service.  Residuals of a head injury 
were not shown by objective medical evidence until February 
2001.

The duty to assist under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4) is triggered when it is necessary to obtain an 
examination to make a decision in the case.  Factors to 
consider whether an examination is necessary include whether 
there is evidence of a current disability, and whether there 
is evidence that the disability may be associated with the 
veteran's military service but there is not sufficient 
medical evidence to make a decision on the claim.  There is 
no objective evidence of a head injury until more than thirty 
years after service.  As noted above, the several VA 
examiners do not relate any current residuals of a head 
injury to any incident in service.  Thus, there is no 
requirement to obtain a VA medical examination in this case.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (a 
veteran is required to show some causal connection between 
his disability and his military service).  The Board finds 
that VA has complied, to the extent required, with the duty-
to-assist requirements found at 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to service connection for residuals of a head 
injury is denied.


REMAND

In regard to the appellant's claim for service connection for 
PTSD, the Board notes that establishing service connection 
for PTSD requires that there be medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2004); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f) (2004).  The Board observes 
that under 38 C.F.R. § 4.125(a), a diagnosis of a mental 
disorder, including PTSD, must conform to the criteria of 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 4.125 (2004).  

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Where, however, VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d), (f); Cohen (Douglas) v. Brown, 10 Vet. 
App. 128 (1997).

The Board calls attention to the fact that this remand is 
made necessary by the noncompliance with the instructions of 
the December 2003 remand.  See Stegall v. West, 11 Vet. App. 
268 (1998) (where the remand orders of the Board or the Court 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance, and further remand will be 
mandated).

A review of the claims file reveals that it does not appear 
that the veteran has been sent the necessary VCAA-type notice 
that relates directly to his claim for service connection for 
PTSD.  The Board notes that Appeals Management Center sent 
the veteran a letter in February 2004 and advised him of the 
evidence/information required to substantiate his claim for 
entitlement to service connection.  However, the veteran has 
not been specifically informed of the type of information or 
evidence necessary to substantiate his claim for PTSD 
(including information regarding the dates, times, locations 
of the claimed stressors, and the parties involved) as well 
as which evidence VA would seek to provide and which 
information or evidence the appellant was to provide.  See 
Quartuccio, 16 Vet. App. at  186-87.  It was specifically 
noted at page 9 of the Board's remand that a notice specific 
to the requirements of a PTSD claim was required.  Thus, the 
Board will remand the veteran's claims to ensure compliance 
with the enhanced duty-to-notify and duty-to-assist 
provisions of the VCAA.

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2004).  
The veteran should be specifically 
told of the information or evidence 
he should submit and of the 
information or evidence that VA will 
obtain with respect to his claim of 
service connection for PTSD.  
Specifically, the veteran should be 
told to submit detailed information 
regarding his claimed stressor(s), 
including the dates, times, and 
locations of the claimed stressors, 
and the parties involved.  
38 U.S.C.A. § 5103(a) (West 2002).  
Among other things, the veteran 
should be told to submit any 
pertinent evidence in his 
possession.

2.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


